Case 6:18-cv-00823-CEM-DCI Document 45 Filed 02/14/19 Page 1 of 22 PageID 298




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION


      JAMES P. LARWETH,

                   Plaintiff/Counter-Defendant,

                           vs.
                                                            Case No.: 6:18-cv-823-Orl-41DCI
      MAGELLAN HEALTH, INC.,

                  Defendant/Counter-Plaintiff.




          DEFENDANT/COUNTER-PLAINTIFF MAGELLAN’S MOTION
     TO COMPEL PLAINTIFF/COUNTER-DEFENDANT LARWETH TO PROVIDE
    COMPLETE RESPONSES TO INTERROGATORY NOS. 12, 14, AND 17, AND TO
    PRODUCE DOCUMENTS RESPONSIVE TO REQUEST NOS. 8, 11, 17, 18, AND 20

          Defendant/Counter-Plaintiff, MAGELLAN HEALTH, INC. (“Magellan” or the

   “Company”), hereby moves this Court to compel Plaintiff/Counter-Defendant, JAMES P.

   LARWETH (“Larweth”), to provide complete responses to Interrogatory Nos. 12, 14, and 17

   of Magellan’s First Set of Interrogatories and to produce documents responsive to Request

   Nos. 8, 11, 17, 18, and 20 of Magellan’s First Request for Production of Documents.

   Additionally, Magellan respectfully requests that the Court allow it to re-depose Larweth

   regarding any further information or documents provided or produced by Larweth in response

   to this Motion or any Court order. Finally, because Larweth’s failure to cooperate in discovery

   in this matter on the issues most central to this case has been, from the start, in bad faith and

   wholly designed to delay the proceedings, Magellan requests that this Court award the
Case 6:18-cv-00823-CEM-DCI Document 45 Filed 02/14/19 Page 2 of 22 PageID 299




   Company its reasonable attorneys’ fees incurred in making this Motion. For the reasons set

   forth below, the Motion should be granted.

                                    PRELIMINARY STATEMENT

             In his Complaint (Doc. 1), Larweth, a former Senior Vice President of Business

       Development in Magellan’s pharmaceutical rebate contracts division who was terminated

       in January 2018, brings claims arising out of his employment with the Company.

       Throughout this litigation, Larweth’s counsel has vaguely indicated that Larweth plans on

       “re-entering the rebate sales market” and that all of Magellan’s customers1 are “fair game.”

       See Magellan’s Counterclaim (Doc. 35), ¶ 7. Both prior to and throughout this litigation,

       Magellan’s counsel repeatedly has asked Larweth’s counsel to provide additional details

       about Larweth’s intentions so that the Company can determine whether such puffery is truly

       indicative of Larweth’s intent to compete with Magellan in violation of his Employment

       Agreement or is, instead, merely an empty threat employed to force early settlement

       discussions and provide leverage for his own claims.

             Despite such attempts, Larweth’s counsel did not provide additional details until late

   October of 2018. At this time, Larweth’s counsel took their empty threats a step further –

   specifically stating that Larweth has actively been competing with Magellan. See id. at ¶ 8.

   Based on this statement (the most unequivocal of its kind made by Larweth’s counsel),

   Magellan filed its Counterclaim, in which the Company brought, in relevant part, a breach of

   contract claim against Larweth based upon his failure to comply with the non-competition and



   1
       Magellan uses the terms “customers” and “clients” interchangeably throughout this Motion.




                                                      2
Case 6:18-cv-00823-CEM-DCI Document 45 Filed 02/14/19 Page 3 of 22 PageID 300




   non-solicitation restrictive covenants of his Employment Agreement with Magellan. See id. at

   ¶¶ 52-55.

           In litigating its breach of contract claim, Magellan has sought discovery on basic issues

   central to such claim; namely, the ways in which Larweth is competing or plans to compete

   with Magellan, the identities of the Magellan customers with whom Larweth is engaging in

   business (or with whom he is attempting to engage in business), and details regarding the extent

   and scope of Larweth’s competing business relationships (both with Magellan customers and

   other entities). Magellan has also sought to determine which current or former Magellan

   employees Larweth has been contacting or soliciting for employment with Larweth’s new

   business ventures. This information is at the crux of Magellan’s breach of contract claim.

   Further, discovery directed towards these issues is obviously important because – Larweth’s

   counsel’s vague written threats aside – Magellan needs actual evidence to demonstrate to this

   Court that Larweth is in fact competing with the Company.

           Despite the relevancy and importance of any and all information regarding Larweth’s

   competing business efforts and relationships, Larweth has flatly refused to meaningfully

   respond to any of Magellan’s discovery requests seeking such information. This deliberate

   refusal is now based solely on the thinly-veiled guise that such information is protected by oral

   and/or written “confidentiality agreements” with the very customers and other entities with

   whom Larweth has established or seeks to establish competing business relationships.2 Such




   2
    Originally, Larweth objected on numerous other baseless grounds, which he has since seemed to
   abandon, and he now objects to the discovery requests in question only on the basis of confidentiality.
   See infra Exhibits C-D and G-H.




                                                     3
Case 6:18-cv-00823-CEM-DCI Document 45 Filed 02/14/19 Page 4 of 22 PageID 301




   refusal is especially egregious in light of: (a) Larweth’s previous failure to provide Magellan

   with any substantive information regarding his alleged competition (despite the Company’s

   counsel’s repeated requests); and (b) the fact that counsel for Magellan and Larweth have

   agreed to enter into and have been working on finalizing a Confidentiality Agreement to

   facilitate the production – from both sides – of all confidential information in this litigation.3

   Without indicating why or how such Confidentiality Agreement is insufficient to protect

   information about Larweth’s competing business efforts and relationships, Larweth has made

   clear that he will only produce the requested information subject to an order from this Court.

   This position is not taken in good faith and is contrary to established law regarding the scope

   of discovery in federal court. Larweth’s alleged “confidentiality agreements” with third parties

   does not relieve Larweth of his obligation to meaningfully participate in discovery and produce

   information and documents that are critical to Magellan’s claims in this matter. 4 Larweth’s




   3
     The draft Confidentiality Agreement, which has been exchanged among Magellan and Larweth’s
   counsel, provides both a “Confidential” designation and a heightened “Attorneys’ Eyes Only”
   designation for more sensitive documents or information. The Confidentiality Agreement is close to
   being finalized. Regardless of the final Confidentiality Agreement being in place, Magellan
   nevertheless agreed to produce, and did produce, in excess of 600 documents several weeks ago so that
   Larweth’s counsel would have them in advance of the deposition he was taking of Magellan Rx’s CEO
   on January 28, 2019, provided that Larweth’s counsel would agree to keep them confidential until
   execution of the Confidentiality Agreement, and any subsequent re-designations were made, as needed.
   When the undersigned asked Larweth’s counsel for the reciprocal courtesy and offered to treat any
   information sought herein as confidential, Larweth’s counsel refused.
   4
     Similarly, Larweth’s legally incorrect view regarding the enforceability of his restrictive covenants
   with Magellan is not grounds to refuse to participate in discovery on these issues. Larweth’s position
   that the restrictive covenants at issue are unenforceable -- which Magellan firmly denies – is simply
   unrelated to the instant Motion to Compel. Unless and until a court of law establishes that Larweth’s
   restrictive covenants are unenforceable, Magellan is entitled to participate in discovery relevant to its
   claim that Larweth has violated such restrictive covenants.




                                                      4
Case 6:18-cv-00823-CEM-DCI Document 45 Filed 02/14/19 Page 5 of 22 PageID 302




   evasiveness and delay tactics must stop now: he has been sued in federal court, and he is

   required to play by the Court’s rules.

                                    FACTUAL BACKGROUND

   A.      Larweth’s Initial Discovery Responses (Or Lack Thereof) And Objections Were
           Made In Bad Faith To Impede Magellan’s Discovery.

           On November 1, 2018, Magellan served its First Set of Interrogatories and its First

   Request for Production of Documents (the “initial discovery requests”) on Larweth. See

   Magellan’s First Set of Interrogatories, attached hereto as Exhibit A, and Magellan’s First

   Request for Production of Documents, attached hereto as Exhibit B.

           Larweth responded to Magellan’s initial discovery requests (the “initial discovery

   responses”) on December 21, 2018. See Larweth’s Responses to Magellan’s First Set of

   Interrogatories, attached hereto as Exhibit C, and Larweth’s Response to Magellan’s First

   Request for Production of Documents, attached hereto as Exhibit D.5

           In his initial discovery responses, Larweth objected outright to virtually every

   interrogatory and request for production on multiple bases and failed to provide a single

   substantive response or to produce a single responsive document. Larweth’s numerous

   objections were not made in good faith, and his failure to meaningfully respond to Magellan’s

   initial discovery requests was a deliberate effort to impede the Company’s discovery efforts

   and further delay any revelation of his competing activities and other violations of his

   restrictive covenants.


   5
    Notably, Larweth did not serve a copy of his initial discovery responses on Magellan’s lead counsel,
   Joyce Ackerbaum Cox. See Correspondence between Counsel, attached hereto as Exhibit E.




                                                    5
Case 6:18-cv-00823-CEM-DCI Document 45 Filed 02/14/19 Page 6 of 22 PageID 303




          On January 2, 2019, counsel for Magellan expressed their concerns regarding

   Larweth’s discovery deficiencies to Larweth’s counsel and asked to set up a call to discuss the

   same. See Correspondence between Counsel, attached hereto as Exhibit F. Counsel for

   Magellan and Larweth conferred regarding the deficiencies in Larweth’s initial discovery

   responses via telephonic conferences on January 9, 2019, and January 11, 2019, after which

   Larweth agreed to produce amended discovery responses.

   B.     Larweth’s Amended Discovery Responses Do Not Include Responsive
          Information Critical To Magellan’s Breach of Contract Claim.

          Larweth served his Amended Responses to Magellan’s First Set of Interrogatories and

   First Request for Production of Documents (the “amended discovery responses”) on January

   18 and 21, 2019, respectively. See Larweth’s Amended Responses to Magellan’s First Set of

   Interrogatories, attached hereto as Exhibit G, and Larweth’s Amended Responses to

   Magellan’s First Request for Production of Documents, attached hereto as Exhibit H.

   Following a review of Larweth’s amended discovery responses, Magellan’s counsel

   determined that a number of deficiencies still remained. On February 2, 2019, counsel for

   Magellan expressed their concerns regarding the remaining discovery deficiencies to

   Larweth’s counsel. See Correspondence between Counsel, attached hereto as Exhibit I.

   Counsel for Magellan and Larweth conferred regarding Larweth’s continued discovery

   deficiencies via telephonic conference on February 9, 2019.

          During this call, counsel for Magellan and Larweth specifically discussed, among

   others, Larweth’s responses to Interrogatory Nos. 12, 14, and 17, which ask for information

   regarding the efforts Larweth has taken to compete with Magellan and the identity of

   Magellan’s customers whom Larweth has solicited following his separation from the



                                                 6
Case 6:18-cv-00823-CEM-DCI Document 45 Filed 02/14/19 Page 7 of 22 PageID 304




   Company.6 This information is absolutely critical to Magellan’s breach of contract claim.

   Despite such obvious relevancy, Larweth has refused to provide this information, even subject

   to a Confidentiality Agreement between the Parties.

           Following this telephonic conference, it became clear that Larweth is unwilling to

   retract from his unreasonable position that “confidential” information regarding his efforts to

   compete with Magellan – again, all of which is tantamount to Magellan’s breach of contract

   claim – is somehow exempted from discovery in this case absent a court order7. As a result of

   this stalemate, Magellan now files the instant Motion to Compel.

                                     MEMORANDUM OF LAW

   A.      Larweth Should Be Compelled To Produce Information Sought By Interrogatory
           Nos. 12, 14, and 17 That Is Critical To Magellan’s Breach Of Contract
           Counterclaim.

           1.      Interrogatory No. 12

           Interrogatory No. 12 reads as follows: “Identify each and every Person or entity with

   whom You met, spoke or otherwise communicated concerning engaging in business with them

   in connection with prescription drug rebate contracts, at any time from December 1, 2017,

   through the present, other than on behalf of Magellan. Further indicate if such Person or entity

   is presently, or has been, a client/customer of the Defendant.” See Exhibit A, p. 19.

                   i.      Larweth’s Response to Interrogatory No. 12


   6
    The document requests that correspond and seek similar information to the Interrogatories at issue are
   Request Nos. 8, 11, 17, 18, and 20.
   7
     There remain other deficiencies with Larweth’s amended discovery responses that are not raised at
   this time given Larweth’s counsel’s representation that he will address these issues in supplemental
   responses. Magellan reserves the right to bring those to the Court’s attention at a later point, if
   necessary.




                                                     7
Case 6:18-cv-00823-CEM-DCI Document 45 Filed 02/14/19 Page 8 of 22 PageID 305




          In response to Interrogatory No. 12, Larweth initially provided the following response:

                  Plaintiff further objects to this interrogatory as being overbroad, unduly
          burdensome, and not proportional to the needs of the case considering the importance
          of the discovery sought in resolving this case’s issues and the burden and expense of
          the proposed discovery which outweighs its likely benefit because the term
          “concerning” as defined in Interrogatory Definitions ¶ 5 is open-ended and without
          limitation.
                  Plaintiff also objects to this interrogatory as it is read in conjunction with
          Interrogatory Instructions ¶ 12, which purports to require Plaintiff to provide each
          identified Person’s “role or responsibility as to the subject matter described in the
          interrogatory” as being vague and ambiguous. Interrogatory Instruction ¶ 12 is also
          overbroad, vague, and ambiguous with regard to the requirement that Plaintiff state
          “whether the person is subject to Your instruction…”.
                  Plaintiff also objects to his interrogatory as being unduly burdensome with
          regard to the requirement that he indicate and investigate whether any such Persons are
          or were a “client/customer of the Defendant.”
                  Plaintiff also objects to this interrogatory as it is read in conjunction with
          Interrogatory Instructions ¶¶ 10-11. Those Interrogatory Instructions improperly
          require the production of all documents referred to in preparing an answer to this
          interrogatory as well as those which were referenced, identified, or described in the
          response.
                  Finally, Plaintiff objects to this interrogatory as it seeks information that is
          protected by attorney-client privilege, husband-wife privilege, accountant-client
          privilege, and the work product doctrine.

   See Exhibit C, p. 11. Following the Parties’ counsel’s telephonic conferrals, Larweth amended

   his response as follows:

                  Plaintiff objects to this interrogatory as it is read in conjunction with
          Interrogatory Instructions ¶ 12, as being vague, and ambiguous with regard to the
          requirement that Plaintiff state “whether the person is subject to Your instruction…”.
                  Plaintiff also objects to this interrogatory as it is read in conjunction with
          Interrogatory Instructions ¶¶ 10-11. Those Interrogatory Instructions improperly
          require the production of all documents referred to in preparing an answer to this
          interrogatory as well as those which were referenced, identified, or described in the
          response.
                  Finally, Plaintiff objects to this interrogatory as it seeks information that is
          confidential, protected by attorney-client privilege, husband-wife privilege,
          accountant-client privilege, and the work product doctrine. Subject to those objections,
          Plaintiff met with various entities regarding the prescription drug rebate business. The
          identity of those entities and the substance of those meetings, however, are
          confidential pursuant to the terms of agreements with those companies which



                                                 8
Case 6:18-cv-00823-CEM-DCI Document 45 Filed 02/14/19 Page 9 of 22 PageID 306




          Plaintiff is required to honor. Plaintiff will identify the relevant entities if required
          to disclose such information by Court order, or, if those entities consent to such
          disclosure. Plaintiff further maintains that any confidential information disclosed
          in response to this interrogatory must be subject to a Court-entered
          confidentiality order.”

   See Exhibit G, pp. 14-15 (emphasis added).

                  ii.     Larweth’s Objections Should Be Overruled And He Should Be
                          Required To Provide A Complete Response To Interrogatory No.
                          12.

          Larweth’s objections to Interrogatory No. 12 are completely without merit. The only

   objection on which Larweth continues to rely as the basis to withhold information and

   documents is his contention that information about the entities with whom he has met regarding

   the prescription drug business and the substance of such meetings is confidential. Such efforts

   are unsurprising, given that Larweth’s confidentiality objections are untenable under

   established law.8

          To this end, the Middle District and other courts throughout the country have made

   clear that purportedly “confidential” documents are not immune from discovery unless such

   documents are protected by an identifiable privilege. See Moss v. GEICO Indem. Co., No.

   5:10-CV-104-OC-10TBS, 2012 WL 682450, at *3 (M.D. Fla. Mar. 2, 2012) (“The Court is

   unaware of any statute, rule or case authority for the proposition that documents are not

   discoverable simply because they contain confidential or sensitive information.”); I.S.E.L., Inc.

   v. Am. Synthol, Inc., No. 3:08-CV-870-J-25TEM, 2009 WL 3367237, at *2 (M.D. Fla. Oct. 15,


   8
     To the extent Larweth tries to argue that Magellan made similar confidentiality objections to
   Larweth’s discovery, the position is untenable as Magellan has not withheld any information or
   documents on this basis, nor did it insist on a Court Order to provide any information or documents
   requested.




                                                   9
Case 6:18-cv-00823-CEM-DCI Document 45 Filed 02/14/19 Page 10 of 22 PageID 307




    2009) (granting motion to compel and explaining that “under Rule 26(c)(G) of the Federal

    Rules of Civil Procedure, there is no absolute privilege that immunizes trade secrets and similar

    confidential information from discovery”); see also Adelman v. Boy Scouts of Am., 276 F.R.D.

    681, 692, n.5 (S.D. Fla. 2011); DIRECTV, Inc. v. Puccinelli, 224 F.R.D. 677, 684–85 (D. Kan.

    2004) (explaining that “a general concern for protecting confidentiality does not equate to

    privilege” and holding that “information and documents are not shielded from discovery

    merely because they are confidential”); Hanas v. Inner City Christian Outreach Center, Inc.,

    Case No. 06–CV10290, 2007 WL 551609, at *2 (E.D. Mich. Feb. 20, 2007) (explain that

    “privacy or the need for confidentiality is not a recognized basis for withholding discovery”

    and granting motion to compel); Sonnino, M.D. v. University of Kansas Hospital Authority,

    220 F.R.D. 633, 642 (D. Kan. 2004) (“It is well settled that a concern for protecting

    confidentiality does not equate to privilege, and that information and documents are not

    shielded from discovery on the sole basis that they are confidential.”). Thus, so long as

    “confidential” information or documents requested are otherwise “relevant to any party’s claim

    or defense and proportional to the needs of the case,” such information or documents must be

    provided. See Fed. R. Civ. P. 26(b)(1).

           In this case, information about the identities of the entities with whom Larweth has met

    regarding the prescription drug rebate business -- the exact business he was involved with at

    Magellan -- along with the substance of such meetings, is highly relevant to Magellan’s breach

    of contract claim. In fact, this information is central to Magellan’s claim, which concerns

    whether Larweth has attempted to compete with Magellan or attempted to solicit Magellan’s

    customers in violation of his Employment Agreement. Moreover, such factual information is




                                                   10
Case 6:18-cv-00823-CEM-DCI Document 45 Filed 02/14/19 Page 11 of 22 PageID 308




    not protected by any identifiable privilege. The information sought by Interrogatory No. 12 is

    therefore absolutely necessary to the instant litigation, and Larweth must be ordered to produce

    the same.

            2.      Interrogatory No. 14

            Interrogatory No. 14 reads as follows: “For each such business or entity identified in

    Interrogatory No. 139, a) specify the industry in which it operates, b) the services it provides

    (or intends to provide), c) the date it first began operations and the date you became involved

    with the business, d) its monthly revenues from inception through the present, and e) every

    current or former client of Magellan with which it (or anyone on its behalf) has done business.”

    See Exhibit A, p. 21.

                    i.      Larweth’s Response to Interrogatory No. 14

            In response to Interrogatory No. 14, Larweth initially provided the following response:

                    Plaintiff incorporates the objections raised in response to Interrogatory number
            13 above. Plaintiff objects to this interrogatory as being overbroad, unduly
            burdensome, seeking irrelevant information, and not proportional to the needs of the
            case considering the importance of the discovery sought in resolving this case’s issues
            and because the burden and expense of the proposed discovery outweighs its likely
            benefit. As phrased, this interrogatory purports to require Plaintiff to provide the
            requested information for each and every business he and his agents (including his
            attorneys) owned, worked for, provided services for, or have been involved with in any
            capacity, regardless of whether such business competes with Magellan and regardless
            of what their role is or was in such companies, including those which they hold stock
            in.
                    Plaintiff also objects to this interrogatory as being overbroad, unduly
            burdensome, not proportional to the needs of the case considering the importance of

    9
      Interrogatory No. 13 reads as follows: “Since December 1, 2017, identify each and every business or
    entity (other than Magellan) that You own, have worked for, provided services for, or have been
    involved with in any capacity and your role with the same (whether as an owner, investor, principal,
    employee, or consultant). State Your dates of employment for each entity provided, your title, and any
    income you have earned or received.” See Exhibit A, p. 20.




                                                     11
Case 6:18-cv-00823-CEM-DCI Document 45 Filed 02/14/19 Page 12 of 22 PageID 309




           the discovery sought in resolving this case’s issues and because the burden and expense
           of the proposed discovery outweighs its likely benefit. Plaintiff further objects to this
           interrogatory as being overbroad and seeking irrelevant information because it seeks
           financial information regarding such companies since their inception, regardless of
           when that may have been or when Plaintiff worked for such companies.
                   Plaintiff further objects to this interrogatory as being vague and ambiguous with
           regard to the identity of “every current or former client of Magellan”. Plaintiff also
           objects to this interrogatory as it is read in conjunction with Interrogatory Instructions
           ¶¶ 10-11. Those Interrogatory Instructions improperly require the production of all
           documents referred to in preparing an answer to this interrogatory as well as those
           which were referenced, identified, or described in the response.
                   Finally, Plaintiff objects to this interrogatory as it seeks confidential personal
           and business financial information and information that is protected by attorney-client
           privilege, husband-wife privilege, accountant-client privilege, and the work product
           doctrine.

    See Exhibit C, pp. 12-13. Following the Parties’ counsel’s telephonic conferrals, Larweth

    amended his response as follows:

                   Plaintiff incorporates the objections raised in response to Interrogatory number
           13 above.
                   Plaintiff further objects to this interrogatory as being overbroad and seeking
           irrelevant information because it seeks financial information regarding such companies
           since their inception, regardless of when that may have been or when Plaintiff worked
           for such companies.
                   Plaintiff also objects to this interrogatory as it is read in conjunction with
           Interrogatory Instructions ¶¶ 10-11. Those Interrogatory Instructions improperly
           require the production of all documents referred to in preparing an answer to this
           interrogatory as well as those which were referenced, identified, or described in the
           response.
                   Finally, Plaintiff objects to this interrogatory as it seeks confidential personal
           and business financial information and information that is protected by attorney-client
           privilege, husband-wife privilege, accountant-client privilege, and the work product
           doctrine.
                   Subject to those objections:
                   1) Anton Rx, LLC
                           a. Formulary consulting and rebate brokering.
                           b. Formulary consulting.
                           c. This company was founded June 14, 2018. Plaintiff has been involved
                           in the company since its inception.
                           d. This information will be provided following entry of an appropriate
                           confidentiality agreement.




                                                  12
Case 6:18-cv-00823-CEM-DCI Document 45 Filed 02/14/19 Page 13 of 22 PageID 310




                         e. Anton Rx, LLC, has discussed or attempted to discuss doing
                         business with various current or former Magellan clients. The
                         identity of those entities, however, are confidential pursuant to the
                         terms of agreements with those companies which Plaintiff is
                         required to honor. Plaintiff will identify the relevant entities if
                         required to disclose such information by Court order, or, if those
                         entities consent to such disclosure. Plaintiff further maintains that any
                         confidential information disclosed in response to this interrogatory must
                         be subject to a Court-entered confidentiality order.
                  2) Anton Health, LLC
                         a. This is an advisory board meeting planning company for
                         pharmaceutical manufacturers.
                         b. Advisory board meeting planning.
                         c. This company was founded June 12, 2018. Plaintiff has been involved
                         in the company since its inception.
                         d. This information will be provided following entry of an appropriate
                         confidentiality agreement.
                         e. Anton Health, LLC, has discussed or attempted to discuss doing
                         business with a current or former Magellan clients. Those
                         discussions were not related to the rebate contract industry. The
                         identity of those entities, however, are confidential pursuant to the
                         terms of agreements with those companies which Plaintiff is
                         required to honor. Plaintiff will identify the relevant entities if
                         required to disclose such information by Court order, or, if those
                         entities consent to such disclosure. Plaintiff further maintains that any
                         confidential information disclosed in response to this interrogatory must
                         be subject to a Court-entered confidentiality order.
                  3) Polestar LLC
                         a. Consulting company in the healthcare industry.
                         b. Consulting services.
                         c. Although registered earlier as a holding company, this company first
                         began conducting business on or around January 31, 2018. Plaintiff has
                         been involved in the company since its inception.
                         d. This information will be provided following entry of an appropriate
                         confidentiality agreement.
                         e. None.

    See Exhibit G, pp. 16-18 (emphasis added).

                  ii.    Larweth’s Objections Should Be Overruled And He Should Be
                         Required To Provide A Complete Response To Interrogatory No.
                         14.




                                                 13
Case 6:18-cv-00823-CEM-DCI Document 45 Filed 02/14/19 Page 14 of 22 PageID 311




            Larweth’s objections to Interrogatory No. 14 are also without merit. With respect to

    his objection that the “identity of those entities [i.e., “the various current or former Magellan

    clients with whom Larweth has discussed or attempted to discuss doing business”]…are

    confidential pursuant to the terms of agreements with those companies which Plaintiff is

    required to honor,” such purported confidentiality does not – and cannot – save the client

    identities at issue from discovery in this matter. See Am. Gen. Life Ins. Co. v. Lantigua, No.

    3:13-CV-1363-J-32JBT, 2014 WL 12620808, at *1 (M.D. Fla. Aug. 5, 2014) (“[T]he identities

    of witnesses are discoverable even when counsel has assured the confidential witnesses that

    their identities would not be revealed without a court order.” (internal quotations and citations

    omitted)). Magellan’s non-solicitation claim (and, in part, its non-competition claim) hinges

    on whether Larweth has done business with or attempted to do business with any of Magellan’s

    former customers; the identities of the Magellan clients which whom Larweth admits

    attempting to do business with are therefore absolutely tantamount to the Company’s claims.

    Larweth cannot, as he attempts to do now, avoid disclosing the identity of such customers,

    which, again, are central to Magellan’s breach of contract claim, under the pretense of

    confidentiality. To the contrary, such information must be provided to allow Magellan to fully

    litigate its claims.

            3.      Interrogatory No. 17

            Interrogatory No. 17 reads as follows: “Identify each and every meeting, conference,

    or event you have participated in at any time since January 6, 2018, relating to the rebate sales

    industry, and specify your role with respect to each such meeting, conference or event.” See

    Exhibit A, p. 24.




                                                   14
Case 6:18-cv-00823-CEM-DCI Document 45 Filed 02/14/19 Page 15 of 22 PageID 312




                   i.      Larweth’s Response to Interrogatory No. 17

           In response to Interrogatory No. 17, Larweth initially provided the following response:

                   Plaintiff objects to this interrogatory as being overbroad, unduly burdensome,
           harassing, seeking irrelevant information, and not proportional to the needs of the case
           considering the importance of the discovery sought in resolving this case’s issues and
           because the burden and expense of the proposed discovery outweighs its likely benefit.
           As phrased, this interrogatory purports to require Plaintiff to identify each and every
           meeting – of any kind – that is somehow related to the “rebate sales industry” that he
           and his agents (including his attorneys) have in any way participated in. See
           Interrogatory Instructions ¶ 3 and Interrogatory Definitions ¶ 10.
                   Plaintiff also objects to this interrogatory as being vague and ambiguous with
           regard to the meaning of “meeting”.
                   Plaintiff further objects to this interrogatory as being overbroad, unduly
           burdensome, and not proportional to the needs of the case considering the importance
           of the discovery sought in resolving this case’s issues and the burden and expense of
           the proposed discovery which outweighs its likely benefit because the term “relating
           to”, as defined in Interrogatory Definitions ¶ 5, is open-ended and without limitation.
           Plaintiff further objects to this interrogatory as being overbroad, vague, and ambiguous
           with regard to the term “rebate sales industry” as it is not limited to a specific or relevant
           rebate sales industry.
                   Plaintiff also objects to this interrogatory as it is read in conjunction with
           Interrogatory Instructions ¶¶ 10-11. Those Interrogatory Instructions improperly
           require the production of all documents referred to in preparing an answer to this
           interrogatory as well as those which were referenced, identified, or described in the
           response.
                   Finally, Plaintiff objects to this interrogatory as it seeks information that is
           protected by attorney-client privilege, husband-wife privilege, accountant-client
           privilege, and the work product doctrine.

    See Exhibit C, pp. 14-15. Following the Parties’ counsel’s telephonic conferrals, Larweth

    amended his response as follows:

           Plaintiff objects to this interrogatory as being overbroad, unduly burdensome,
           harassing, seeking irrelevant information, and not proportional to the needs of the case
           considering the importance of the discovery sought in resolving this case’s issues and
           because the burden and expense of the proposed discovery outweighs its likely benefit.
           As phrased, this interrogatory purports to require Plaintiff to identify each and every
           meeting – of any kind – that is somehow related to the “rebate sales industry” that he
           and his agents (including his attorneys) have in any way participated in. See
           Interrogatory Instructions ¶ 3 and Interrogatory Definitions ¶ 10.
                   Plaintiff also objects to this interrogatory as being vague and ambiguous with



                                                    15
Case 6:18-cv-00823-CEM-DCI Document 45 Filed 02/14/19 Page 16 of 22 PageID 313




           regard to the meaning of “meeting”.
                   Plaintiff further objects to this interrogatory as being overbroad, unduly
           burdensome, and not proportional to the needs of the case considering the importance
           of the discovery sought in resolving this case’s issues and the burden and expense of
           the proposed discovery which outweighs its likely benefit because the term “relating
           to”, as defined in Interrogatory Definitions ¶ 5, is open-ended and without limitation.
                   Plaintiff further objects to this interrogatory as being overbroad, vague, and
           ambiguous with regard to the term “rebate sales industry” as it is not limited to a
           specific or relevant rebate sales industry.
                   Plaintiff also objects to this interrogatory as it is read in conjunction with
           Interrogatory Instructions ¶¶ 10-11. Those Interrogatory Instructions improperly
           require the production of all documents referred to in preparing an answer to this
           interrogatory as well as those which were referenced, identified, or described in the
           response.
                   Finally, Plaintiff objects to this interrogatory as it seeks information that is
           protected by attorney-client privilege, husband-wife privilege, accountant-client
           privilege, and the work product doctrine.
                   Subject to those objections, and in light of the agreement with counsel for
           Magellan during the meet and confer, Plaintiff responds as follows: Plaintiff attended
           the AMCP Nexus Conference in October 2018, in Orlando Florida. Plaintiff held
           meetings at the host hotel, none of which concerned the rebate contract business, and
           Plaintiff never participated in the conference otherwise. The identity of those entities
           and the substance of those meetings, however, are confidential pursuant to the
           terms of agreements with those companies which Plaintiff is required to honor.
           Plaintiff will identify the relevant entities if required to disclose such information
           by Court order, or, if those entities consent to such disclosure. Plaintiff further
           maintains that any confidential information disclosed in response to this interrogatory
           must be subject to a Court-entered confidentiality order.

    See Exhibit G, p. 20 (emphasis added).

                  ii.     Larweth’s Objections Should Be Overruled And He Should Be
                          Required To Provide A Complete Response To Interrogatory No.
                          17.

           Finally, Larweth’s objections to Interrogatory No. 17 must also be overruled.

    Interrogatory No. 17 is not, as Larweth contends, overbroad, unduly burdensome, or harassing,

    nor does it seek irrelevant information. To the contrary, Interrogatory No. 17 is narrowly

    tailored to the specific issues implicated by Magellan’s breach of contract claim – i.e., the

    efforts Larweth has taken to compete with Magellan’s pharmaceutical rebate sales business



                                                 16
Case 6:18-cv-00823-CEM-DCI Document 45 Filed 02/14/19 Page 17 of 22 PageID 314




    following his separation from the Company. Thus, even if the existence or substance of any

    meetings Larweth participated in regarding such business are, in Larweth’s eyes,

    “confidential,” such information is still relevant to Magellan’s claims and necessary for the

    litigation of this action. And as set forth above, such “confidentiality” concerns cannot and do

    not shield Larweth from disclosing this information in discovery. For these reasons, Larweth

    must provide a complete response to Interrogatory No. 17.

    B.     Larweth Should Be Compelled To Produce Documents Sought By Request Nos.
           8, 11, 17, 18, and 20 That Are Critical To Magellan’s Breach Of Contract
           Counterclaim.

           In addition to the Interrogatories described above, a number of Magellan’s Requests to

    Produce ask Larweth to provide documents regarding the efforts he has made to compete with

    the Company following his employment separation, including the following:

           Request 8 – All Documents and Communications relating to discussions with current or
           former employees or customers of Magellan, including, without limitation, any of the
           individuals listed on Attachment A to Your September 7, 2018 Fed. R. Civ. P. 26 Initial
           Disclosures, concerning any of the claims or allegations in the Complaint.

           Request No. 11 – All Documents and Communications between You and any current or
           former customers of Magellan, including, without limitation, AscellaHealth, LLC, Health
           Partners, Inc., Horizon Blue Cross Blue Shield, EmblemHealth/ConnectiCare, Sentara
           Healthcare, any current or former Magellan customers listed on Attachment A to your
           September 7, 2018 Fed. R. Civ. P. 26 Initial Disclosures, and any other current or former
           Magellan customers.

           Request No. 17 – All Documents and Communications relating to You competing against
           Magellan, attempting to compete against Magellan, or making plans to compete against
           Magellan.

           Request No. 18 – All Documents and Communications relating to You soliciting any
           individuals or entities, directly or indirectly, including, without limitation, current or
           former customers of Magellan, for business, and/or Your engaging in business with any
           individuals or entities, concerning rebates or discounts on prescription drugs, other than
           Your work on behalf of Magellan.




                                                  17
Case 6:18-cv-00823-CEM-DCI Document 45 Filed 02/14/19 Page 18 of 22 PageID 315




           Request No. 20 – All Documents and Communications relating to Anton Rx and/or any
           other business entities You work or worked for, created, formed, or otherwise are or have
           been affiliated with at any time following the termination of your employment with
           Magellan that engage in, or compete or intend to compete with Magellan in, the rebate
           sales industry, and all Documents and Communications relating to Your involvement or
           role in connection with such business entities.

    See Exhibit B.

           In his Amended Responses to these Requests, Larweth makes identical confidentiality-

    based objections similar to his objections to Interrogatory Nos. 12, 14, and 17. See Exhibit H, pp.

    7, 10, 15, 16, 18 (“Responsive materials that Plaintiff believes in good faith are confidential will

    be produced following the entry of an appropriate confidentiality order unless Plaintiff is barred

    from producing such materials pursuant to the terms of an agreement with a third-party or

    otherwise. In that case, Plaintiff will produce the responsive, non-privileged, confidential

    documents if required to do so by Court order, or, if the third parties that have an interest in the

    confidentiality of such materials consent to their disclosure. Plaintiff maintains that any

    confidential information disclosed in response to this request must be subject to a Court-entered

    confidentiality order.”). For the same reasons described above, these objections are insufficient as

    a matter of law. Thus, even if the documents sought – all of which are absolutely central to

    Magellan’s breach of contract claim – are indeed protected by some third-party confidentiality

    agreement, Larweth is still required to produce them to Magellan.

    C.     Magellan Should Be Permitted To Re-Depose Larweth Regarding Any Further
           Responses Or Documents He Provides To The Above-Mentioned Discovery
           Requests.

           Magellan’s counsel is currently scheduled to depose Larweth on February 19, 2019,

    and discovery in this matter is set to close on April 1, 2019. However, for the above-stated

    reasons, Magellan expects that Larweth – either by Court order or on his own volition – will




                                                    18
Case 6:18-cv-00823-CEM-DCI Document 45 Filed 02/14/19 Page 19 of 22 PageID 316




    provide more complete responses to the above-mentioned discovery requests at some point

    following his scheduled deposition. This in mind, the Company has informed Larweth’s

    counsel that it reserves its right to, upon receipt of such complete responses, to re-depose

    Larweth for the purpose of questioning him about such additional information.10 Should

    Larweth provide such additional responses at a time making it impossible for Magellan to re-

    depose Larweth (or any third-party witnesses revealed by such responses) before the current

    discovery deadline, the Company also reserves the right to move for a brief extension in the

    discovery period for the limited purpose of accommodating such deposition(s). Magellan will

    clearly be prejudiced if it is not provided an opportunity to examine Larweth on these critical

    issues that are belatedly produced through no fault of Magellan’s.

    D.      Magellan Is Entitled To An Award Of Its Attorneys’ Fees Incurred In Filing The
            Instant Motion.

            Pursuant to the Federal Rules of Civil Procedure, upon the granting of a Motion to

    Compel, “the court must, after giving an opportunity to be heard, require the party…whose

    conduct necessitated the motion, the party or attorney advising that conduct, or both to pay the

    movant’s reasonable expenses incurred in making the motion, including attorney’s fees.” Fed.

    R. Civ. Pro. 37(a)(5)(A) (emphasis added). In only three limited circumstances must the Court

    avoid making such an award: (1) when the movant filed the motion before attempting in good

    faith to obtain the discovery without court action; (2) when the opposing party’s objection was




    10
      Larweth’s counsel will claim they offered to move his deposition to a later date. Such an offer is
    unworkable given: (1) the currently scheduled mediation date of February 28, 2019; and (2) the quickly
    approaching April 1, 2019 discovery deadline. More importantly, moving the deposition will not cure
    the issue of Larweth’s refusal to provide the requested information absent a court order.




                                                     19
Case 6:18-cv-00823-CEM-DCI Document 45 Filed 02/14/19 Page 20 of 22 PageID 317




    substantially justified; or (3) if other circumstances make an award of expenses unjust. See

    Fed. R. Civ. Pro. 37(a)(5)(A)(i)-(iii). None of these specific circumstances exist here. For

    one, Magellan conferred with Larweth on multiple occasions – via both written correspondence

    and at least three distinct telephonic conferences – regarding the relief sought in this Motion.

    Despite such continued attempts, Larweth’s counsel has made its position clear (in both writing

    and over the phone) that it will not provide the requested information absent a court order.

    With respect to the second circumstance excusing an award of expenses, Larweth’s refusal to

    provide complete responses to the above-mentioned discovery requests is not substantially

    justified. While Larweth may have entered into certain “confidentiality agreements” with his

    customers, prospective customers, or other third parties, such agreements do not relieve

    Larweth of his discovery obligations. The law in this area is settled, and Larweth’s attempts

    to ignore such binding precedent are nothing more than his latest effort to delay providing

    Magellan with information critical to the Company’s claims and defenses in this action.

    Finally, no other circumstances exist that make an award of Magellan’s expenses and fees

    unjust. As a result, should the Court grant Magellan’s Motion to Compel, the Company is

    entitled to an award of attorneys’ fees incurred in bringing such Motion.

                                           CONCLUSION

           For the foregoing reasons, Magellan respectfully requests that this Court grant the

    instant Motion to Compel and compel Larweth to immediately provide complete responses to

    Interrogatory Nos. 12, 14, and 17, and to produce documents responsive to Request Nos. 8, 11,

    17, 18, and 20. Additionally, Magellan requests that the Court award the Company its

    reasonable attorneys’ fees incurred in bringing the instant Motion to Compel.




                                                  20
Case 6:18-cv-00823-CEM-DCI Document 45 Filed 02/14/19 Page 21 of 22 PageID 318




            CERTIFICATION OF CONFERENCE WITH OPPOSING COUNSEL

           The undersigned counsel hereby certifies to this Court that she has conferred with

    opposing counsel, pursuant to Local Rule 3.01(g) and Federal Rules of Civil Procedure, in an

    effort to resolve these disputes, but was unable to do so. More specifically, and as outlined

    above, counsel for Magellan and Larweth participated in multiple telephonic conferences and

    exchanged written correspondence in an attempt to resolve the disputes underlying this Motion

    to Compel but, after much effort, have been unable to come to a resolution without court

    intervention.

           Dated: February 14, 2019.



                                                Respectfully submitted,


                                                s/Joyce Ackerbaum Cox
                                                Joyce Ackerbaum Cox, Esq.
                                                Florida Bar No. 0090451
                                                E-Mail: jacox@bakerlaw.com
                                                Mary Caroline Cravatta, Esq.
                                                Florida Bar No. 125712
                                                E-mail: mcravatta@bakerlaw.com
                                                BAKER & HOSTETLER LLP
                                                200 South Orange Avenue, Suite 2300
                                                Post Office Box 112
                                                Orlando, Florida 32802-0112
                                                Telephone: (407) 649-4000
                                                Facsimile: (407) 841-0168

                                                Counsel for Defendant/Counter-Plaintiff
                                                Magellan Health, Inc.




                                                 21
Case 6:18-cv-00823-CEM-DCI Document 45 Filed 02/14/19 Page 22 of 22 PageID 319




                                  CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on this 14th day of February 2019, a true and correct copy

    of the foregoing has been served via ECF to all counsel of record on this action:

           Christopher S. Prater, Esq.
           cprater@pollardllc.com
           Jonathan Pollard, Esq.
           jpollard@pollardllc.com
           David J. Yaffe, Esq.
           dyaffe@pollardllc.com
           POLLARD PLLC
           401 E. Las Olas Blvd., Ste. #1400
           Fort Lauderdale, FL 33301



                                                 s/Joyce Ackerbaum Cox
                                                 Joyce Ackerbaum Cox




                                                  22
